DETAILED ACTION
This action is in response to the original filing on 11/26/2019.  Claims 1-21 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 4, 5, 7-11, 13, 15, and 17-21 are objected to because of the following informalities:  
Claims 1, 7, 8, 11, 13, 17-19, and 21 recite ‘candidate images’; however, the should recite - - the collection of candidate images - -.
Claim 4 [line 2] recites ‘the top 25%’; however, it should recite - - a top 25% - -.
Claim 5 [line 2] recites ‘the brand machine learned model’; however, it should recite - - the brand-specific machine learned model - -.
Claim 5 [line 2] recites ‘the brand machine learned model’; however, it should recite - - the brand-specific machine learned model - -.
Claim 7 [line 6] recites ‘the categories’; however, it should recite - - categories - -.
Claim 8 [line 4] recites ‘the output of the brand model and the network model’; however, it should recite - - an output of a brand model and a network model - -.
Claim 8 [line 5] recites ‘the expected poor performance category’; however, it should recite - - an expected poor performance category - -.
Claim 8 [line 6] recites ‘the same images’; however, it should recite - - same images - -.
Claim 9 [line 3] recites ‘the combined output predictions’; however, it should recite - - combined output predictions - -.
Claim 10 [line 1] recites ‘the brand-specific machine learned model’; however, it should recite - - a brand-specific machine learned model - -.
Claim 15 [line 3] recites ‘asocial media platform’; however, it should recite - - th social media platform - -.
Claim 17 [line 4] recites ‘the at least one processor’; however, it should recite - - the one or more processors - -.
Claim 17 [line 6] recites ‘the categories’; however, it should recite - - categories - -.
Claim 18 [line 3] recites ‘the at least one processor’; however, it should recite - - the one or more processors - -.
Claim 18 [line 4] recites ‘the output of the brand model and the network model’; however, it should recite - - an output of a brand model and a network model - -.
Claim 18 [line 5] recites ‘the expected poor performance category’; however, it should recite - - an expected poor performance category - -.
Claim 18 [line 6] recites ‘the same images’; however, it should recite - - same images - -.
Claim 20 [line 6] recites ‘a network machine learned model’; however, it should recite - - the network machine learned model - -.
Claim 21 [line 4] recites ‘the categories’; however, it should recite - - categories - -.
Claim 21 [line 8] recites ‘the output of the brand model and the network model’; however, it should recite - - an output of the brand model and the network model - -.
Claim 21 [line 9] recites ‘the expected poor performance category’; however, it should recite - - an expected poor performance category - -.
Claim 21 [line 10] recites ‘the same images’; however, it should recite - - same images - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 14-17, claims 14-17 recite “The system of claim 12.”  Claim 12 is a non-transitory computer readable medium claim that does not recite a system.  Claim 13 is a system claim in independent form.  For the purposes of rejection, claims 14-17 are interpreted as:
The system of claim 13

Regarding claim 18, claim 18 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  See below regarding claims 20 and 21, with unclear dependency from claim 18.

Regarding claims 20 and 21, claims 20 and 21 recite “The method of claim 18.”  Claim 18 is a system claim that does not recite a method.  Claim 19 is a method claim in independent form.  For the purposes of rejection, claims 20 and 21 are interpreted as:
The method of claim 19

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamedi et al. (US 20200210764 A1, published 07/02/2020), hereinafter Hamedi.

Regarding claim 1, Hamedi teaches the claim comprising:
A non-transitory computer readable medium comprising instructions stored thereon, the instructions being effective to cause at least one processor to (Hamedi Figs. 1-6; [0026], a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for training a machine learning model; see also [0027-0036]; [0103], the one or more processing devices may include one or more devices executing some or all of the operations of method 600 in response to instructions stored electronically on an electronic storage medium):
receive a collection of candidate images that are candidates for posting on a social media platform (Hamedi Figs. 1-6; [0043] image-based content can be among the most important content posted by users to web-based or online platforms, such as social media websites and other websites; often, users (e.g., businesses or individuals) post content items such as images that are intended to appeal to a group of viewers who share a particular set of demographic characteristics; such a group can be referred to as a target audience or intended audience; [0044], selecting the best content (e.g., images), and the right attributes of content, can improve the performance of the content among the target audience; [0045], the systems and methods described in this disclosure can implement a scoring mechanism which can predict how a content item is likely to perform among a predetermined target audience; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; the candidate image can be any image whose likely performance among a target audience is of interest; a user of one of the client computing devices 104 may submit the candidate image 504 for scoring prior to publishing the candidate image 504; a user may submit more than one candidate image 504 and each candidate image 504 can be scored separately, so that the predicted performance of each candidate image 504 can be compared to the others);
determine, using at least one artificial intelligence model, a prediction for each image of the candidate images of expected engagement on the social media platform (Hamedi Figs. 1-6; [0045], various computer-implemented techniques, including artificial intelligence and machine learning algorithms, can be used to train a model (e.g., a neural network or other machine learning model) to generate a performance score for an image; the performance score can correspond to a prediction of how the image is likely to perform among a predetermined target audience; [0081], train the machine learning model 304 to learn to produce predicted engagement metrics for images based on features extracted from those images; a predicted engagement metric can also be referred to as a performance score for the image; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; a user may submit more than one candidate image 504 and each candidate image 504 can be scored separately, so that the predicted performance of each candidate image 504 can be compared to the others; [0094], the trained machine learning model 304 can process the image features 510 of the candidate image 504 to generate a performance score 520 for the candidate image).

Regarding claims 13 and 19, claims 13 and 19 contain substantially similar limitations to those found in claim 1.  Consequently, claims 13 and 19 are rejected for the same reasons.

Regarding claim 5, Hamedi teaches all the limitations of claim 1, further comprising:
wherein the at least one artificial intelligence model includes a brand-specific machine learned model, wherein the brand machine learned model was trained by analyzing past engagement rates of a collection of images previously posted on the social media platform by a brand-specific user account (Hamedi Figs. 1-6; [0006], determine a first web-based property associated with the target audience; determine a plurality of additional web-based properties associated with the target audience; identify a subset of web-based properties from among the first web-based property and the additional web-based properties; select the set of training images from among the images included in the subset of web-based properties; [0058], the training data can include images published to websites, such as social media accounts or business websites, that are typically viewed by members of the target audience; [0060], the seed web-based property may include at least one consumer brand's page or content on a social media platform; [0063], the training data manager 108 can apply analytical techniques to determine which of the identified subset of web-based properties have posted images on social media, or on another medium, and that have some type of interaction data associated with them; the training data manager 108 may examine the volume and frequency of postings and the proportion of engagement earned on postings relative to total viewership of those postings made by the web-based property; the interaction data can include a number of “likes,” a number of comments, etc; such interaction data for a given image can also be referred to as an “engagement metric” for the image; the training data manager 108 can generate or determine an engagement metric for an image based on the interaction data for the image; an engagement metric for an image can be useful, because it can indicate whether the target audience prefers the image, relative to other images they have viewed or interacted with; [0066], the training data manager 108 can divide an engagement metric for an image by a number of followers of its respective web-based property to determine a normalized engagement metric for the image; the training data manager 108 can normalize the engagement metric based on a number of views or impressions for each image; if 100 users viewed images A and B, 50 users clicked on image A, and 75 users clicked on image B, then the training data manager 108 can normalize the engagement metrics to indicate that image B is more visually engaging that image A; examiner note: per the instant specification [0019], the term "brand" shall be used to refer to any organization, company, or individual who is using an account to share contents on social media platforms; the term "engagement rates" shall be used to refer to a ratio of interactions on social media platforms for a specific image divided by the number of impressions or views of that image, or a score based on the overall numbers of interactions on social media platforms for a specific image)

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 5.  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 16, Hamedi teaches all the limitations of claim 13, further comprising:
wherein the at least one artificial intelligence model includes a network-wide machine learned model, wherein the network-wide machine learned model was trained by analyzing past engagement rates of a collection of images previously posted on the social media platform by any user account on the social media platform (Hamedi Figs. 1-6; [0006], determine a first web-based property associated with the target audience; determine a plurality of additional web-based properties associated with the target audience; identify a subset of web-based properties from among the first web-based property and the additional web-based properties; select the set of training images from among the images included in the subset of web-based properties; [0058], the training data can include images published to websites, such as social media accounts or business websites, that are typically viewed by members of the target audience; [0060], the training data manager 108 can be configured to determine a set of other web-based properties that are visited by the same or similar group of users (e.g., the target audience) as the seed web-based property; the seed web-based property may include at least one consumer brand's page or content on a social media platform; [0063], the training data manager 108 can apply analytical techniques to determine which of the identified subset of web-based properties have posted images on social media, or on another medium, and that have some type of interaction data associated with them; the training data manager 108 may examine the volume and frequency of postings and the proportion of engagement earned on postings relative to total viewership of those postings made by the web-based property; the interaction data can include a number of “likes,” a number of comments, etc; such interaction data for a given image can also be referred to as an “engagement metric” for the image; the training data manager 108 can generate or determine an engagement metric for an image based on the interaction data for the image; an engagement metric for an image can be useful, because it can indicate whether the target audience prefers the image, relative to other images they have viewed or interacted with; [0066], the training data manager 108 can divide an engagement metric for an image by a number of followers of its respective web-based property to determine a normalized engagement metric for the image; the training data manager 108 can normalize the engagement metric based on a number of views or impressions for each image; if 100 users viewed images A and B, 50 users clicked on image A, and 75 users clicked on image B, then the training data manager 108 can normalize the engagement metrics to indicate that image B is more visually engaging that image A; examiner note: per the instant specification [0019], the term "engagement rates" shall be used to refer to a ratio of interactions on social media platforms for a specific image divided by the number of impressions or views of that image, or a score based on the overall numbers of interactions on social media platforms for a specific image)

Regarding claim 6, claim 6 contains substantially similar limitations to those found in claim 16.  Consequently, claim 6 is rejected for the same reasons.

Regarding claim 7, Hamedi teaches all the limitations of claim 1, further comprising:
wherein the at least one artificial intelligence model includes both a brand model and a network model, and wherein the instructions to determine the prediction for each image of the candidate images of expected engagement further includes instructions effective to cause the at least one processor to (Hamedi Figs. 1-6; [0006], determine a first web-based property associated with the target audience; determine a plurality of additional web-based properties associated with the target audience; identify a subset of web-based properties from among the first web-based property and the additional web-based properties; select the set of training images from among the images included in the subset of web-based properties; [0058], the training data can include images published to websites, such as social media accounts or business websites, that are typically viewed by members of the target audience; [0060], the training data manager 108 can be configured to determine a set of other web-based properties that are visited by the same or similar group of users (e.g., the target audience) as the seed web-based property; the seed web-based property may include at least one consumer brand's page or content on a social media platform; [0063], the training data manager 108 can apply analytical techniques to determine which of the identified subset of web-based properties have posted images on social media, or on another medium, and that have some type of interaction data associated with them; the training data manager 108 may examine the volume and frequency of postings and the proportion of engagement earned on postings relative to total viewership of those postings made by the web-based property; the interaction data can include a number of “likes,” a number of comments, etc; such interaction data for a given image can also be referred to as an “engagement metric” for the image; the training data manager 108 can generate or determine an engagement metric for an image based on the interaction data for the image; an engagement metric for an image can be useful, because it can indicate whether the target audience prefers the image, relative to other images they have viewed or interacted with; [0066], the training data manager 108 can divide an engagement metric for an image by a number of followers of its respective web-based property to determine a normalized engagement metric for the image; the training data manager 108 can normalize the engagement metric based on a number of views or impressions for each image; if 100 users viewed images A and B, 50 users clicked on image A, and 75 users clicked on image B, then the training data manager 108 can normalize the engagement metrics to indicate that image B is more visually engaging that image A; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; a user may submit more than one candidate image 504 and each candidate image 504 can be scored separately, so that the predicted performance of each candidate image 504 can be compared to the others; [0094], the trained machine learning model 304 can process the image features 510 of the candidate image 504 to generate a performance score 520 for the candidate image; the process 500 can also be repeated using one or more variants of the machine learning model 304, each of which may calculate a respective performance score 520; examiner note: per the instant specification [0019], the term "brand" shall be used to refer to any organization, company, or individual who is using an account to share contents on social media platforms):
receive an output from the brand model where each image of the candidate images is grouped into one of several categories, wherein the categories are expected high performance, expected poor performance, or expected average performance; and receive an output from the network model where each image of the candidate images is grouped into one of the categories (Hamedi Figs. 1-6; [0004], the layers of the neural network may include at least a classification layer to determine probabilities for each of a plurality of ranges of performance scores for a candidate image (see also [0015], [0026]); [0087], the classification layer can be trained to determine probabilities for each of a plurality of ranges of performance scores for an image; a performance score can be an integer value from 1 to 100, with higher values indicating better predicted performance; the classification layer of the machine learning model 304 can be trained to determine probabilities for discrete subranges within the entire possible range, such as a first probability that the performance score is between 1 and 10, a second probability that the performance score is between 11 and 20, a third probability that the performance score is between 21 and 30, etc; first probability that the performance score is “low” (e.g., between 1 and 50) and a second probability that the performance score is “high” (e.g., between 51 and 100); [0088], the classification loss function can help to guide the model through the coarse range of score; the machine learning model 304 can have only a classification layer; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; a user may submit more than one candidate image 504 and each candidate image 504 can be scored separately, so that the predicted performance of each candidate image 504 can be compared to the others; [0092], data flow for scoring the candidate image 504 can be similar to data flow for training the machine learning model 304 with each image of the training data; [0094], the trained machine learning model 304 can process the image features 510 of the candidate image 504 to generate a performance score 520 for the candidate image; the performance score 520 can be selected from among a plurality of possible performance scores (e.g., an integer value within a predetermined range, a decimal value between 0 and 1, etc.); the process 500 can also be repeated using one or more variants of the machine learning model 304, each of which may calculate a respective performance score 520; claim 1) determine probabilities for each of a plurality of ranges of performance scores for a candidate image)

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 7.  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 20, Hamedi teaches all the limitations of claim 19, further comprising:
wherein the at least one artificial intelligence model includes a brand machine learned model and a network machine learned model, wherein the brand machine learned model was trained by analyzing past engagement rates of a collection of images previously posted on the social media platform by a brand-specific user account; wherein the at least one artificial intelligence model includes a network machine learned model, wherein the network machine learned model was trained by analyzing past engagement rates of a collection of images previously posted on the social media platform by any user account on the social media platform (Hamedi Figs. 1-6; [0006], determine a first web-based property associated with the target audience; determine a plurality of additional web-based properties associated with the target audience; identify a subset of web-based properties from among the first web-based property and the additional web-based properties; select the set of training images from among the images included in the subset of web-based properties; [0058], the training data can include images published to websites, such as social media accounts or business websites, that are typically viewed by members of the target audience; [0060], the training data manager 108 can be configured to determine a set of other web-based properties that are visited by the same or similar group of users (e.g., the target audience) as the seed web-based property; the seed web-based property may include at least one consumer brand's page or content on a social media platform; [0063], the training data manager 108 can apply analytical techniques to determine which of the identified subset of web-based properties have posted images on social media, or on another medium, and that have some type of interaction data associated with them; the training data manager 108 may examine the volume and frequency of postings and the proportion of engagement earned on postings relative to total viewership of those postings made by the web-based property; the interaction data can include a number of “likes,” a number of comments, etc; such interaction data for a given image can also be referred to as an “engagement metric” for the image; the training data manager 108 can generate or determine an engagement metric for an image based on the interaction data for the image; an engagement metric for an image can be useful, because it can indicate whether the target audience prefers the image, relative to other images they have viewed or interacted with; [0066], the training data manager 108 can divide an engagement metric for an image by a number of followers of its respective web-based property to determine a normalized engagement metric for the image; the training data manager 108 can normalize the engagement metric based on a number of views or impressions for each image; if 100 users viewed images A and B, 50 users clicked on image A, and 75 users clicked on image B, then the training data manager 108 can normalize the engagement metrics to indicate that image B is more visually engaging that image A; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; [0094], the trained machine learning model 304 can process the image features 510 of the candidate image 504 to generate a performance score 520 for the candidate image; the process 500 can also be repeated using one or more variants of the machine learning model 304, each of which may calculate a respective performance score 520; examiner note: per the instant specification [0019], the term "brand" shall be used to refer to any organization, company, or individual who is using an account to share contents on social media platforms; the term "engagement rates" shall be used to refer to a ratio of interactions on social media platforms for a specific image divided by the number of impressions or views of that image, or a score based on the overall numbers of interactions on social media platforms for a specific image)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamedi in view of Ferreira et al. (US 20180174190 A1, published 06/21/2018), hereinafter Ferreira.

Regarding claim 2, Hamedi teaches all the limitations of claim 1, further comprising:
wherein the at least one artificial intelligence was trained by analyzing past engagement rates of a collection of images previously posted on the social media platform (Hamedi Figs. 1-6; [0058], the training data can include images published to websites, such as social media accounts or business websites, that are typically viewed by members of the target audience; [0063], the training data manager 108 can apply analytical techniques to determine which of the identified subset of web-based properties have posted images on social media, or on another medium, and that have some type of interaction data associated with them; the training data manager 108 may examine the volume and frequency of postings and the proportion of engagement earned on postings relative to total viewership of those postings made by the web-based property; the interaction data can include a number of “likes,” a number of comments, etc; such interaction data for a given image can also be referred to as an “engagement metric” for the image; the training data manager 108 can generate or determine an engagement metric for an image based on the interaction data for the image; an engagement metric for an image can be useful, because it can indicate whether the target audience prefers the image, relative to other images they have viewed or interacted with; [0066], the training data manager 108 can divide an engagement metric for an image by a number of followers of its respective web-based property to determine a normalized engagement metric for the image; the training data manager 108 can normalize the engagement metric based on a number of views or impressions for each image; if 100 users viewed images A and B, 50 users clicked on image A, and 75 users clicked on image B, then the training data manager 108 can normalize the engagement metrics to indicate that image B is more visually engaging that image A; examiner note: per the instant specification [0019], the term "engagement rates" shall be used to refer to a ratio of interactions on social media platforms for a specific image divided by the number of impressions or views of that image, or a score based on the overall numbers of interactions on social media platforms for a specific image)
However, Hamedi fails to expressly disclose in a specific time window given information about at least one previous time window.  In the same field of endeavor, Ferreira teaches:
in a specific time window given information about at least one previous time window (Ferreira Figs. 1-8; [0034], the term “predicted user engagement score” refers to a score representing a predicted engagement by users of the social networking system for a particular time; the social networking system utilizes machine learning based on past data to train a user engagement prediction model and then utilizes the model to generate predicted user engagement scores for future timeframes; [0035], the term “timeframe” refers to one or more portions of time within a larger time period; [0036], the term “time period” refers to an amount of time that can be broken down into multiple timeframes; a time period could include any number of hours, days, weeks, months, and/or years; [0037], the term “time series” refers to a sequence of data points from past timeframes or time periods; a time series may comprise data points representing social networking information or activity for a social networking system (e.g., a number of users logged into the social networking system, a number of video views, a number of likes, a number of interactions with a mobile social networking app, a number of posts, etc.) for a group of users of the social networking system (e.g., all users of the social networking system, users within a certain geographic location, users within a particular audience, users within a particular group, connects of a particular user, etc.) for every time interval (e.g., every minute, every 10 minutes, every 30 minutes, every hour, every Monday, every weekend, every morning) for a period of time in the past (e.g., the past week, the past month, the past year, the past 10 years); a system relies on one or more time series to predict user engagement for a particular timeframe in the future; the system can calculate a universal predicted user engagement score and/or can calculate a predicted user engagement score that this specific to, for example, a particular digital content item, a particular user, a particular audience; [0046], the social networking system 106 calculates a score representing a predicted engagement by the other users 114a-114n of the social networking system for each of a plurality of timeframes within a time period for posting digital content items from user 102; [0054], the server(s) 108 calculate a predicted user engagement score based on various time series; the time series in some embodiments comprise data points of historical data over a continuous time period; the server(s) 108 in some embodiments calculate a predicted user engagement score by predicting, for a particular timeframe or for multiple timeframes, a number of audience members predicted to be available to consume content based on a time series or multiple time series; the time series may comprise data points representing the number of friends, family members, friends of friends, or followers (of the user) who logged into an account over a three-year time period, with data points corresponding to every thirty-minute timeframe; [0060], the social networking system 106 schedules a post for each of the three images during the three timeframes with the highest predicted user engagement scores, that is, the third timeframe with a predicted user engagement score of 90, the fifth timeframe with a predicted user engagement score of 100, and the seventh timeframe with a predicted user engagement score of 11; [0116], as shown in FIG. 3D, the social networking system 106 has scheduled a post of images 308, 310, and 312 during different timeframes within the selected time period)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in a specific time window given information about at least one previous time window as suggested in Ferreira into Hamedi.  Doing so would be desirable because the amount of engagement (e.g., likes, comments, shares, views) that shared content receives is important to the users that share the content. However, conventional social networking systems provide interfaces with minimal flexibility concerning and control over increasing engagement with shared content. Most systems provide options for promoting or advertising content as a paid service only, which is not practical for most social networking system users. As a result, users that share content via social networking systems typically have very little data and very few options for maximizing user engagement with the content they share. For example, using a conventional interface for a non-commercial user of a social networking system, a user may post tens or hundreds of images from a vacation within a single post or individually post each image. That type of posting can overwhelm intended audience members with images or cause them to either ignore the content or selectively interact with a subset of posted digital content only (see Ferreira [0003]).  Accordingly, conventional social networking systems suffer from limitations that prevent users from managing shared content items to optimize user engagement (see Ferreira [0004]).  This disclosure describes solutions to some or all of the foregoing problems with certain embodiments of systems and methods for optimizing user engagement with digital content shared through a social networking system. In accordance with some embodiments, the disclosed systems and methods schedule posts of digital content during timeframes that optimize user engagement. To do so, the systems and methods determine optimum timeframes for sharing the content by calculating and updating user engagement scores using data tracked by the social networking system.  Embodiments of the disclosed invention improve a social networking system's ability to timely and strategically post digital content items in a way to maximize user engagement for the user that shares the digital content (see Ferreira [0005]).

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 2.  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 12, Hamedi teaches all the limitations of claim 1, further comprising:
wherein the prediction is for expected engagement of each image posted within the future (Hamedi Figs. 1-6; [0044], selecting the best content (e.g., images), and the right attributes of content, can improve the performance of the content among the target audience; [0045], various computer-implemented techniques, including artificial intelligence and machine learning algorithms, can be used to train a model (e.g., a neural network or other machine learning model) to generate a performance score for an image; the performance score can correspond to a prediction of how the image is likely to perform among a predetermined target audience; [0081], train the machine learning model 304 to learn to produce predicted engagement metrics for images based on features extracted from those images; a predicted engagement metric can also be referred to as a performance score for the image; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; a user may submit more than one candidate image 504 and each candidate image 504 can be scored separately, so that the predicted performance of each candidate image 504 can be compared to the others; [0094], the trained machine learning model 304 can process the image features 510 of the candidate image 504 to generate a performance score 520 for the candidate image)
However, Hamedi fails to expressly disclose within a defined period of time in the future.  In the same field of endeavor, Ferreira teaches:
within a defined period of time in the future (Ferreira Figs. 1-8; [0034], the term “predicted user engagement score” refers to a score representing a predicted engagement by users of the social networking system for a particular time; the social networking system utilizes machine learning based on past data to train a user engagement prediction model and then utilizes the model to generate predicted user engagement scores for future timeframes; [0035], the term “timeframe” refers to one or more portions of time within a larger time period; [0036], the term “time period” refers to an amount of time that can be broken down into multiple timeframes; a time period could include any number of hours, days, weeks, months, and/or years; [0037], the term “time series” refers to a sequence of data points from past timeframes or time periods; [0046], the social networking system 106 calculates a score representing a predicted engagement by the other users 114a-114n of the social networking system for each of a plurality of timeframes within a time period for posting digital content items from user 102; [0048], turning now to FIGS. 2A-2D, these figures and the following description provide additional detail concerning the social networking system 106 and its calculations, scheduling, posting, and other functions for managing posts of multiple digital content items; [0049], the social networking system 106 calculates a predicted user engagement score for each of a plurality of timeframes (depicted as “Timeframe 1” through “Timeframe 10”) within a time period 214; the time period 214 may equal any amount of time, including but not limited to minutes, hours, days, months, or years; [0050], the social networking system 106 calculates a predicted user engagement score for each timeframe; [0060], the social networking system 106 schedules a post for each of the three images during the three timeframes with the highest predicted user engagement scores, that is, the third timeframe with a predicted user engagement score of 90, the fifth timeframe with a predicted user engagement score of 100, and the seventh timeframe with a predicted user engagement score of 11; [0116], as shown in FIG. 3D, the social networking system 106 has scheduled a post of images 308, 310, and 312 during different timeframes within the selected time period)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated within a defined period of time in the future as suggested in Ferreira into Hamedi.  Doing so would be desirable because the amount of engagement (e.g., likes, comments, shares, views) that shared content receives is important to the users that share the content. However, conventional social networking systems provide interfaces with minimal flexibility concerning and control over increasing engagement with shared content. Most systems provide options for promoting or advertising content as a paid service only, which is not practical for most social networking system users. As a result, users that share content via social networking systems typically have very little data and very few options for maximizing user engagement with the content they share. For example, using a conventional interface for a non-commercial user of a social networking system, a user may post tens or hundreds of images from a vacation within a single post or individually post each image. That type of posting can overwhelm intended audience members with images or cause them to either ignore the content or selectively interact with a subset of posted digital content only (see Ferreira [0003]).  Accordingly, conventional social networking systems suffer from limitations that prevent users from managing shared content items to optimize user engagement (see Ferreira [0004]).  This disclosure describes solutions to some or all of the foregoing problems with certain embodiments of systems and methods for optimizing user engagement with digital content shared through a social networking system. In accordance with some embodiments, the disclosed systems and methods schedule posts of digital content during timeframes that optimize user engagement. To do so, the systems and methods determine optimum timeframes for sharing the content by calculating and updating user engagement scores using data tracked by the social networking system.  Embodiments of the disclosed invention improve a social networking system's ability to timely and strategically post digital content items in a way to maximize user engagement for the user that shares the digital content (see Ferreira [0005]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamedi in view of Ferreira in further view of Morris et al. (US 9122989 B1, published 09/01/2015), hereinafter Morris.

Regarding claim 3, Hamedi in view of Ferreira teaches all the limitations of claim 2.  Ferreira further teaches:
wherein the specific time window given information about at least one previous time window is represented by a time series (Ferreira Figs. 1-8; [0037], the term “time series” refers to a sequence of data points from past timeframes or time periods; a time series may comprise data points representing social networking information or activity for a social networking system (e.g., a number of users logged into the social networking system, a number of video views, a number of likes, a number of interactions with a mobile social networking app, a number of posts, etc.) for a group of users of the social networking system (e.g., all users of the social networking system, users within a certain geographic location, users within a particular audience, users within a particular group, connects of a particular user, etc.) for every time interval (e.g., every minute, every 10 minutes, every 30 minutes, every hour, every Monday, every weekend, every morning) for a period of time in the past (e.g., the past week, the past month, the past year, the past 10 years); [0046], the social networking system 106 calculates a score representing a predicted engagement by the other users 114a-114n of the social networking system for each of a plurality of timeframes within a time period for posting digital content items from user 102; [0054], the server(s) 108 calculate a predicted user engagement score based on various time series; see also [0034-0036])
However, Hamedi in view of Ferreira fails to expressly disclose a Markov model.  In the same field of endeavor, Morris teaches:
a Markov model (Morris Figs. 1-4; col. 12 [line 10], the composite scores are also used to predict whether articles, topics, authors, or influences are increasing or decreasing in popularity; the composite score of each item may be used to rank items of the same type, and determine which items are the most popular; col. 3 [line 47], a composite score is based, at least in part, on two sub-scores: a source score and a social media score; the source score generally represents how much direct interaction an item has received relative to other items, from the same source, during the same time period; col. 18 [line 63] – col. 19 [line 28], historical data can also be used to predict what will be popular in the future as opposed to what is popular now; trend prediction may predict, for example, an increase, decrease, or hold in popularity for any item and any item type; trend prediction may also predict the rate an item is changing in popularity; the rate an item is changing in popularity may represent the velocity of which an item is increasing, decreasing, or holding in popularity; trend prediction may also predict the derivative of the rate an item is changing in popularity; the derivative of the rate an item is changing in popularity may represent the acceleration or deceleration of an item's popularity; trend prediction may be based on any data gathered or computed above, any demographical information, current statistics, historical statistics, data collected from websites, or social media interactions; machine learning models or other time-series-prediction models may be used to predict trends; machine learning models that may be used include, but are in no way limited to, hidden Markov models, filtering models, and regression models;  FIG. 3 illustrates a trend line and a predicted behavior based on a prediction model, according to an embodiment; the attempted prediction is the dotted portion of the line. In FIG. 3, t represents the current time slice, and t-k represents a time slice k time steps prior to t; a Markov model, or other prediction algorithm, could be used to predict the score, impact, rank, of an article, topic, author, or influencer globally or for a particular demographic; the Markov chain could also be augmented with information such as social information, gained from social media websites, current events, news, sentiment analysis of the related news, social media information, or any of the data or computations discussed above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a Markov model as suggested in Morris into Hamedi in view of Ferreira.  Doing so would be desirable because successfully determining which content is currently important or popular to a target demographic is extremely important in informing business decisions. For example, marketing to a particular demographic ("targeted marketing") is more effective if the topics that are most popular to the particular demographic are known. Currently, tools like website analytics and social media websites alone do not provide sufficient insight to determine or predict which content is popular for a particular demographic (see Morris col. 1 [line 27]).  Historical data can also be used to predict what will be popular in the future as opposed to what is popular now. A Markov model could be used to predict the score for a particular demographic. The Markov chain could also be augmented with information such as social information, gained from social media websites (see Morris col. 18 [line 63] – col. 19 [line 28]).  Additionally, a Markov model would provide an accurate forecasting tool to predict future states based on a current state.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamedi in view of Ferreira in further view of Zavesky et al. (US 20200007932 A1, published 01/02/2020), hereinafter Zavesky.

Regarding claim 4, Hamedi in view of Ferreira teaches all the limitations of claim 2, further comprising:
wherein the past engagement rates were considered a high engagement rate when an image had an engagement rate in a high performing rank of all images analyzed in the collection of images or had a number of positive votes in a high performing rank of all images analyzed in the collection of images (Hamedi Figs. 1-6; [0058], the training data can include images published to websites, such as social media accounts or business websites, that are typically viewed by members of the target audience; [0063], the training data manager 108 can apply analytical techniques to determine which of the identified subset of web-based properties have posted images on social media, or on another medium, and that have some type of interaction data associated with them; the training data manager 108 may examine the volume and frequency of postings and the proportion of engagement earned on postings relative to total viewership of those postings made by the web-based property; the interaction data can include a number of “likes,” a number of comments, etc; such interaction data for a given image can also be referred to as an “engagement metric” for the image; the training data manager 108 can generate or determine an engagement metric for an image based on the interaction data for the image; an engagement metric for an image can be useful, because it can indicate whether the target audience prefers the image, relative to other images they have viewed or interacted with; [0064], the training data manager 108 can be configured to determine which of the identified subset of web-based properties are “visually influential” among the target audience; the training data module can be configured to establish minimum thresholds for characteristics of a web-based property such as engagement thresholds with posted images (e.g., thresholds for any type or form of interaction data; see [0063], interaction data can include a number of “likes,” a number of comments) user sentiment in the comments or other reactions to the images posted to the web-based property; [0067], the training data manager 108 may be configured to normalize the engagement metric for a training image based on a size of its audience (e.g., a number of visitors to the web-based property on which the training image was published); this can help to avoid ranking an image as high performing or low performing based primarily on the overall popularity of a web-based property on which the image is posted, rather than on the quality of the image itself; see also [0066])
However, Hamedi in view of Ferreira fails to expressly disclose in the top 25%.  In the same field of endeavor, Zavesky teaches:
in the top 25% (Zavesky Figs. 1-6; [0033], view analytics, rankings, and suggestions as to which of the various types of video content should be created by a content generation user; the viewership leaderboard 127A can indicate identifiers of video content (and/or content segments) that are ranked according to popularity based on viewership (e.g., number of views) corresponding to a type of content (e.g., a type of content indicated by the content type 113 and/or the content generation type 125); instances of video content that are highly ranked (i.e., within a top X percentage, such as within the top 25% ranking, top 100 videos, or other number that can be configured by a user) on one or more of the viewership leaderboard 127A and/or the comment leaderboard 127B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated in the top 25% as suggested in Zavesky into Hamedi in view of Ferreira.  Doing so would be desirable because the use and presentation of multimedia content on a variety of mobile and fixed platforms have rapidly proliferated.  As a result, a viewer may find it increasingly challenging to discover interesting and relevant content (see Zavesky [0001]).  Additionally, incorporating a threshold of the top 25% would better enable Hamedi to determine which images are considered to be ranked as having a high performing engagement metric (see Hamedi [0067]), thereby better enabling the system to predict how a content item is likely to perform among a predetermined target audience (see Hamedi [0045]).

Claim 8, 11, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamedi in view of Hamedi.

Regarding claim 8, Hamedi teaches all the limitations of claim 6, further comprising:
wherein the instructions to determine the prediction for each image of the candidate images of expected engagement further includes instructions effective to cause the at least one processor to: combine the output of the brand model and the network model by: (Hamedi Figs. 1-6; [0004], the layers of the neural network may include at least a classification layer to determine probabilities for each of a plurality of ranges of performance scores for a candidate image (see also [0015], [0026]); [0006], determine a first web-based property associated with the target audience; determine a plurality of additional web-based properties associated with the target audience; identify a subset of web-based properties from among the first web-based property and the additional web-based properties; select the set of training images from among the images included in the subset of web-based properties; [0058], the training data can include images published to websites, such as social media accounts or business websites, that are typically viewed by members of the target audience; [0060], the training data manager 108 can be configured to determine a set of other web-based properties that are visited by the same or similar group of users (e.g., the target audience) as the seed web-based property; the seed web-based property may include at least one consumer brand's page or content on a social media platform; [0063], the training data manager 108 can apply analytical techniques to determine which of the identified subset of web-based properties have posted images on social media, or on another medium, and that have some type of interaction data associated with them; the training data manager 108 may examine the volume and frequency of postings and the proportion of engagement earned on postings relative to total viewership of those postings made by the web-based property; the interaction data can include a number of “likes,” a number of comments, etc; such interaction data for a given image can also be referred to as an “engagement metric” for the image; the training data manager 108 can generate or determine an engagement metric for an image based on the interaction data for the image; an engagement metric for an image can be useful, because it can indicate whether the target audience prefers the image, relative to other images they have viewed or interacted with; [0066], the training data manager 108 can divide an engagement metric for an image by a number of followers of its respective web-based property to determine a normalized engagement metric for the image; the training data manager 108 can normalize the engagement metric based on a number of views or impressions for each image; if 100 users viewed images A and B, 50 users clicked on image A, and 75 users clicked on image B, then the training data manager 108 can normalize the engagement metrics to indicate that image B is more visually engaging that image A; [0087], the classification layer can be trained to determine probabilities for each of a plurality of ranges of performance scores for an image; a performance score can be an integer value from 1 to 100, with higher values indicating better predicted performance; the classification layer of the machine learning model 304 can be trained to determine probabilities for discrete subranges within the entire possible range, such as a first probability that the performance score is between 1 and 10, a second probability that the performance score is between 11 and 20, a third probability that the performance score is between 21 and 30, etc; first probability that the performance score is “low” (e.g., between 1 and 50) and a second probability that the performance score is “high” (e.g., between 51 and 100); [0088], the classification loss function can help to guide the model through the coarse range of score; the machine learning model 304 can have only a classification layer; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; a user may submit more than one candidate image 504 and each candidate image 504 can be scored separately, so that the predicted performance of each candidate image 504 can be compared to the others; [0092], data flow for scoring the candidate image 504 can be similar to data flow for training the machine learning model 304 with each image of the training data; [0094], the trained machine learning model 304 can process the image features 510 of the candidate image 504 to generate a performance score 520 for the candidate image; the performance score 520 can be selected from among a plurality of possible performance scores (e.g., an integer value within a predetermined range, a decimal value between 0 and 1, etc.); the process 500 can also be repeated using one or more variants of the machine learning model 304, each of which may calculate a respective performance score 520; the performance score manager 112 can be configured to select the overall performance score as an average of the performance scores 520 calculated by a plurality of variants of the machine learning model 304; claim 1) determine probabilities for each of a plurality of ranges of performance scores for a candidate image; examiner note: per the instant specification [0019], the term "brand" shall be used to refer to any organization, company, or individual who is using an account to share contents on social media platforms):
Hamedi does not expressly disclose for any image of the candidate images that was grouped into the expected poor performance category by the network model, demote a classification of the same images in the output from the brand model into the expected poor performance category.  Hamedi does disclose that a model groups an image into performance score categories (subranges of 10, subranges of 50, “low” and “high”) ([0004], [0015], [0026], [0087-0088], [0092]).  Hamedi further discloses using a model to generate a performance score for a plurality of images ([0091]).  Hamedi discloses the score can be selected from a plurality of scores, such as a value within a range ([0092], [0094], claim 1).  Hamedi further discloses utilizing multiple variants of a model (see discussion above regarding a model representing brand and network model) to generate multiple performance scores ([0094]).  Hamedi further discloses selecting the overall performance score as an average of the performance scores 520 calculated by a plurality of variants ([0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated for any image of the candidate images that was grouped into the expected poor performance category by the network model, demote a classification of the same images in the output from the brand model into the expected poor performance category (Hamedi Figs. 1-6; [0004], [0015], [0026], [0087], [0091-0094], claim 1).  Doing so would be desirable because when classifying images into ranges by averaging scores provided by multiple variants of a model, demoting an image into a lower range would correctly reflect an average score when a performance score generated by a first variant of the model is in a significantly lower in a low performance range than a performance score generated by a second variant of the model that is less significantly within a high performance range.  Correctly averaging the scores to properly classify images into higher and lower ranges would improve the system’s ability to predict how the multiple images (see Hamedi [0091]) are likely to perform among a predetermined target audience (see Hamedi [0045]).

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 8.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 11, Hamedi teaches all the limitations of claim 1.  Hamedi does not expressly disclose wherein the receiving of the collection of candidate images is automatically performed daily, wherein the prediction provides a prediction of expected engagement on that day.  However, Hamedi does disclose that receiving of the collection of candidate images from the client computing device is automatically performed by the score manager ([0091]).  Hamedi further discloses using a model to generate a predicted engagement metric for a plurality of images based on the current trained state of the model on that day ([0081-0090], [0091-0094]).  Hamedi further discloses that the model can be reused across a limitless number of target audiences ([0046], [0053]) enabling a user to quantitatively determine which image of multiple candidate images is likely to be most effective across more than one target audience ([0047]).  Hamedi further discloses that many people use the internet for extended amounts of time every day to discover information ([0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the receiving of the collection of candidate images is automatically performed daily, wherein the prediction provides a prediction of expected engagement on that day (Hamedi Figs. 1-6; [0002], [0046-0047], [0091-0094], claim 1).  Doing so would be desirable because image-based content can be among the most important content posted by users to web-based or online platforms ([0043]).  Selecting the best content (e.g., images), and the right attributes of content, can improve the performance of the content among the target audience.  However, it can be difficult for a user to know in advance how a particular content item is likely to perform among a target audience ([0044]).  Because users search for new internet content a daily basis ([0004]), it would be beneficial to submit content to the system on a daily basis to continually identify the most engaging images for a limitless number of audiences ([0046-0047]).  Regularly identifying and presenting new content to the audiences would ensure they remain engaged and do not become bored by repeatedly seeing the same content every day.  

Regarding claim 21, Hamedi teaches all the limitations of claim 19, further comprising:
wherein the at least one artificial intelligence model includes both a brand model and a network model, and the method further comprises (Hamedi Figs. 1-6; [0006], determine a first web-based property associated with the target audience; determine a plurality of additional web-based properties associated with the target audience; identify a subset of web-based properties from among the first web-based property and the additional web-based properties; select the set of training images from among the images included in the subset of web-based properties; [0058], the training data can include images published to websites, such as social media accounts or business websites, that are typically viewed by members of the target audience; [0060], the training data manager 108 can be configured to determine a set of other web-based properties that are visited by the same or similar group of users (e.g., the target audience) as the seed web-based property; the seed web-based property may include at least one consumer brand's page or content on a social media platform; [0063], the training data manager 108 can apply analytical techniques to determine which of the identified subset of web-based properties have posted images on social media, or on another medium, and that have some type of interaction data associated with them; the training data manager 108 may examine the volume and frequency of postings and the proportion of engagement earned on postings relative to total viewership of those postings made by the web-based property; the interaction data can include a number of “likes,” a number of comments, etc; such interaction data for a given image can also be referred to as an “engagement metric” for the image; the training data manager 108 can generate or determine an engagement metric for an image based on the interaction data for the image; an engagement metric for an image can be useful, because it can indicate whether the target audience prefers the image, relative to other images they have viewed or interacted with; [0066], the training data manager 108 can divide an engagement metric for an image by a number of followers of its respective web-based property to determine a normalized engagement metric for the image; the training data manager 108 can normalize the engagement metric based on a number of views or impressions for each image; if 100 users viewed images A and B, 50 users clicked on image A, and 75 users clicked on image B, then the training data manager 108 can normalize the engagement metrics to indicate that image B is more visually engaging that image A; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; a user may submit more than one candidate image 504 and each candidate image 504 can be scored separately, so that the predicted performance of each candidate image 504 can be compared to the others; [0094], the trained machine learning model 304 can process the image features 510 of the candidate image 504 to generate a performance score 520 for the candidate image; the process 500 can also be repeated using one or more variants of the machine learning model 304, each of which may calculate a respective performance score 520; examiner note: per the instant specification [0019], the term "brand" shall be used to refer to any organization, company, or individual who is using an account to share contents on social media platforms):
receiving an output from the brand model where each image of the candidate images is grouped into one of several categories, wherein the categories are expected high performance, expected poor performance, or expected average performance; and receiving an output from the network model where each image of the candidate images is grouped into one of the categories; and combining the output of the brand model and the network model by: (Hamedi Figs. 1-6; [0004], the layers of the neural network may include at least a classification layer to determine probabilities for each of a plurality of ranges of performance scores for a candidate image (see also [0015], [0026]); [0087], the classification layer can be trained to determine probabilities for each of a plurality of ranges of performance scores for an image; a performance score can be an integer value from 1 to 100, with higher values indicating better predicted performance; the classification layer of the machine learning model 304 can be trained to determine probabilities for discrete subranges within the entire possible range, such as a first probability that the performance score is between 1 and 10, a second probability that the performance score is between 11 and 20, a third probability that the performance score is between 21 and 30, etc; first probability that the performance score is “low” (e.g., between 1 and 50) and a second probability that the performance score is “high” (e.g., between 51 and 100); [0088], the classification loss function can help to guide the model through the coarse range of score; the machine learning model 304 can have only a classification layer; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; a user may submit more than one candidate image 504 and each candidate image 504 can be scored separately, so that the predicted performance of each candidate image 504 can be compared to the others; [0092], data flow for scoring the candidate image 504 can be similar to data flow for training the machine learning model 304 with each image of the training data; [0094], the trained machine learning model 304 can process the image features 510 of the candidate image 504 to generate a performance score 520 for the candidate image; the performance score 520 can be selected from among a plurality of possible performance scores (e.g., an integer value within a predetermined range, a decimal value between 0 and 1, etc.); the process 500 can also be repeated using one or more variants of the machine learning model 304, each of which may calculate a respective performance score 520; the performance score manager 112 can be configured to select the overall performance score as an average of the performance scores 520 calculated by a plurality of variants of the machine learning model 304; claim 1) determine probabilities for each of a plurality of ranges of performance scores for a candidate image)
Hamedi does not expressly disclose for any image of the candidate images that was grouped into the expected poor performance category by the network model, demote a classification of the same images in the output from the brand model into the expected poor performance category.  Hamedi does disclose that a model groups an image into performance score categories (subranges of 10, subranges of 50, “low” and “high”) ([0004], [0015], [0026], [0087-0088], [0092]).  Hamedi further discloses using a model to generate a performance score for a plurality of images ([0091]).  Hamedi discloses the score can be selected from a plurality of scores, such as a value within a range ([0092], [0094], claim 1).  Hamedi further discloses utilizing multiple variants of a model (see discussion above regarding a model representing brand and network model) to generate multiple performance scores ([0094]).  Hamedi further discloses selecting the overall performance score as an average of the performance scores 520 calculated by a plurality of variants ([0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated for any image of the candidate images that was grouped into the expected poor performance category by the network model, demote a classification of the same images in the output from the brand model into the expected poor performance category (Hamedi Figs. 1-6; [0004], [0015], [0026], [0087], [0091-0094], claim 1).  Doing so would be desirable because when classifying images into ranges by averaging scores provided by multiple variants of a model, demoting an image into a lower range would correctly reflect an average score when a performance score generated by a first variant of the model is in a significantly lower in a low performance range than a performance score generated by a second variant of the model that is less significantly within a high performance range.  Correctly averaging the scores to properly classify images into higher and lower ranges would improve the system’s ability to predict how the multiple images (see Hamedi [0091]) are likely to perform among a predetermined target audience (see Hamedi [0045]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamedi in view of Ferreira in further view of Lagares-Greenblatt et al. (US 20190166184 A1, published 05/30/2019), hereinafter Lagares-Greenblatt.

Regarding claim 9, Hamedi teaches all the limitations of claim 7, further comprising:
comprising further instructions effective to cause the at least one processor to: output the combined output predictions to a user of a brand-specific user account (Hamedi Figs. 1-6; [0043] image-based content can be among the most important content posted by users to web-based or online platforms, such as social media websites and other websites; [0091], FIG. 5 illustrates data flow in a process 500 for generating a performance score for a candidate image 504; a user may submit more than one candidate image 504 and each candidate image 504 can be scored separately, so that the predicted performance of each candidate image 504 can be compared to the others; [0094], the trained machine learning model 304 can process the image features 510 of the candidate image 504 to generate a performance score 520 for the candidate image; the performance score 520 can be selected from among a plurality of possible performance scores (e.g., an integer value within a predetermined range, a decimal value between 0 and 1, etc.); the process 500 can also be repeated using one or more variants of the machine learning model 304, each of which may calculate a respective performance score 520; the performance score manager 112 can be configured to select the overall performance score as an average of the performance scores 520 calculated by a plurality of variants of the machine learning model 304; examiner note: per the instant specification [0019], the term "brand" shall be used to refer to any organization, company, or individual who is using an account to share contents on social media platforms;
However, Hamedi fails to expressly disclose present to a user of a brand-specific user account.  In the same field of endeavor Lagares-Greenblatt further teaches:
present to a user of a brand-specific user account (Lagares-Greenblatt Figs. 1-4; [0027], estimate a probability of the data packet having a high engagement level based on discretizing the continuous values of an engagement level (e.g., discretizing values of 1-100 into groups of very low engagement, low engagement, medium engagement, high engagement, and very high engagement); if the data packet is identified as having a low engagement or low engagement level, the model using the clustering algorithm (i.e., clustering model) may identify historical data with similar features but a high historic engagement level; [0029], the data packet further includes an image (e.g., picture, video, graphics interchange format (GIF), etc.); method 100 may further include analyzing historical images associated with the user to identify patterns between the first image and the historical images; this may be done using the same techniques discussed herein to identify patterns between the first string of characters and the historical data; the predicted engagement level for the image is determined based on the historic engagement level; the predicted engagement level may be transmitted to the computing device causing the computing device to display the predicted engagement level in the selectable field; [0033], a device, such as user device 210 (FIG. 2), may display a selectable field 330 associated with the input field 315; the selectable field includes a predicted engagement level and/or historic engagement levels)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated present to a user of a brand-specific user account as suggested in Lagares-Greenblatt into Hamedi in view of Ferreira.  Doing so would be desirable because social media has large quantities of data that may be difficult to manage and organize. Over time, users of social media may share similar or the same content over social media. Further, users of social media may want to optimize popularity, or engagement, of their posts made over social media (see Lagares-Greenblatt [0012]).  The present disclosure provides a computer-implemented method, system, and computer program product to provide a dynamic estimation and recommendation of engagement trends, and predicted engagement, about data or information to be shared through social media (Lagares-Greenblatt [0013]).  Additionally, presenting information on a screen would provide a convenient way for the combined output predictions for Hamedi’s user of a brand-specific user account to access the combined predictions (see Hamedi [0091], [0094]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamedi in view of Ferreira in further view of Zavesky in further view of Kalish et al. (US 20160379243 A1, published 12/29/2016), hereinafter Kalish.

Regarding claim 10, Hamedi in view of Ferreira in further view of Zavesky teaches all the limitations of claim 4, further comprising:
wherein the brand-specific machine learned model is trained Hamedi Figs. 1-6; [0006], determine a first web-based property associated with the target audience; determine a plurality of additional web-based properties associated with the target audience; identify a subset of web-based properties from among the first web-based property and the additional web-based properties; select the set of training images from among the images included in the subset of web-based properties; [0045], various computer-implemented techniques, including artificial intelligence and machine learning algorithms, can be used to train a model (e.g., a neural network or other machine learning model) to generate a performance score for an image; [0056], to train the model to provide accurate performance scores, the system 100 may first gather, collect, receive, or otherwise access a set of training data to train; [0058], the training data can include images published to websites, such as social media accounts or business websites, that are typically viewed by members of the target audience; [0060], the seed web-based property may include at least one consumer brand's page or content on a social media platform; [0063], the training data manager 108 can apply analytical techniques to determine which of the identified subset of web-based properties have posted images on social media, or on another medium, and that have some type of interaction data associated with them; the training data manager 108 may examine the volume and frequency of postings and the proportion of engagement earned on postings relative to total viewership of those postings made by the web-based property; [0090], FIGS. 3 and 4 show the general approach for propagating image features 210 for a single image 202 through the layers of the machine learning model 304 in order to train the model; [0108], an operation 610 may include training a neural network including a plurality of nodes arranged in a plurality of sequential layers)
However, Hamedi in view of Ferreira in further view of Zavesky fails to expressly disclose retrained every week.  In the same field of endeavor, Kalish teaches:
retrained every week (Kalish Figs. 1-6; abs. predictive modeling; a predictive score is generated; [0045], a campaign predictive modeling and forecasting tool; as the historical data refreshes quickly each day, the model training may be trained on a regular basis, For instance, a scheduled weekly training, such that the campaign predictive modeling and forecasting tool can provide more accurate forecasting of future campaigns; [0057], a plurality of predictive models are trained using historical data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated retrained every week as suggested in Kalish into Hamedi in view of Ferreira in further view of Zavesky.  Doing so would be desirable because by training the model on a regular basis the campaign predictive modeling and forecasting tool can provide more accurate forecasting of future campaigns (see Kalish [0045]).  By Training models regularly based on historical data, the forecasted result may provide the advertisers accurate estimation of the success probability (see Kalish [0034]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bae (US 20150161517 A1) see Figs. 1-6 and [0024-0026], [0037-0038], [0055-0063].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143